PER CURIAM:
In these consolidated appeals, Paul Yon-go appeals the district court’s orders dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2000), and denying his motion for an injunction pending appeal. We have reviewed the record and find that these appeals are frivolous. Accordingly, we dismiss the appeals for the reasons stated by the district court. See Yongo v. U.S. Army Active Duty, No. 5:07-cv-00093-FL (E.D.N.C. May 2, 2007; May 31, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*231fore the court and argument would not aid the decisional process.

DISMISSED.